DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims 
Claims 1-6, 9-16, 18, 24, 28-29, 64, and 68, as filed on 02/22/2022, are currently pending and considered below.
Election/Restrictions
Claim 64 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group B, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/22/2022.
Applicant's election with traverse of Groups A and B in the reply filed on 02/22/2022 is acknowledged.  The traversal is on the ground(s) that WO 2015/057162 A1 (Teo et al) does not disclose an apparatus that supports a hand (emphasis added) and thus the prior art does not teach the technical feature of Group A and Group B; and likewise, that the prior art teaches supporting the forearm and not the hand.  This is not found persuasive because the hand is part of the arm and thus supporting the forearm supports the hand, and likewise the hand is supported by the handle which can be considered the base that the hand is gripping, see Figure 1 of prior art. 
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claims; no new matter should be entered:
Claim 68 “first and second mounting” (there are no reference numbers for first and second mountings and it’s unclear if the training and fixing arrangements in Figure 11b are the first and second mounting or a different mounting within the figures). 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Modular block 149 (Page 11 states that block 149 is in Figure 11 but is missing).
Recesses 153 (reference number 153 is not within the Figures).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because of the following.  Correction is required.  See MPEP § 608.01(b).
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims listed below are objected to because of the following informalities (appropriate correction is required):
Claim 1, line 1: amend “Apparatus” to ---An apparatus---.
Claims 2-6, 9-16, 24, and 28-29: amend line 1 “An apparatus” to ---The apparatus---.
Claim 4, line 3: amend “said at least one support” to ---said at least one finger support--.
Claim 5, line 3: amend “thereby to” to ---configured to---.
Claim 9, line 3: amend “said finger supports” to ---said at least two finger supports---.
Claim 10, line 2: amend “the finger supports” to ---the at least two finger supports---.
Claim 16, line 3: amend “can be” to ---is configured to be---.
Claim 24, lines 3-4: amend “a single axis of rotation or about two of said axes of rotation” to ---a single axis of rotation or two axes of rotation---.
Claim 68, line 5: amend “a hand” to ---the hand---.
Claim 68, line 7: amend “a hand” to ---the hand---.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 14, lines 2-3: “an optionally detachable arrangement for retaining a finger to said support”. “detachable arrangement” is the generic placeholder and “for retaining a finger to said support” is the modifying functional language.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 6, 9-10, 13-14, 28, and 68 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
Claim 6, line 3: "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Applicant is suggested to remove the word “preferably”.
Claim 9, line 2 recites: “comprising two or more finger supports” which renders the claim indefinite as it is unclear if the two fingers support are in addition to are including the “at least one finger support”. Applicant is suggested to amend the limitation to ---wherein the at least one finger support comprises at least two finger supports---.
Claim 9, line 2: "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Applicant is suggested to remove the word “preferably”.
Claim 10, line 3: "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Applicant is suggested to remove the word “preferably”.
Claim 10, line 4 recites: “the at least one finger support”. There is a lack of antecedent basis for this limitation within the claim as claim 9 recites that there are two or more finger supports. It is unclear if applicant is stating that ---at least one finger support of the at least two finger supports--- or ---the at least two finger supports---.
Claim 13, lines 2-3 recite: “a material having a non-constant stiffness”. The claim is rendered indefinite as it is unclear the scope and bound of the claim as it is unclear what can be considered a non-constant stiffness material. Applicant has provided no example materials and it is unclear if a material with a varying thickness correlating to varying stiffness could be considered a non-constant stiffness.
Claim 13, lines 3-4 recites: “for example a stiffness that varies along the length of the elongated member”. the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Applicant is suggested to amend the limitation to ---wherein the non-constant stiffness varies along the length of the elongated member---.
Claim 14, lines 2-3 recite: “an optionally detachable arrangement”. The claim is rendered indefinite as it is unclear if the entire “detachable arrangement” is optional and thus the finger support may does not necessarily require the detachable arrangement or if the arrangement is optionally detachable. 
Claim 14, line 3 limitation “detachable arrangement” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specifications do not provide further details pertaining to the detachable arrangement. It is unclear if the support loop 165 is the equivalent structure as the specifications and drawings do not disclose it as being detachable. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181
	Claim 28, line 2 recites: “the axes”. There is a lack of antecedent basis for this limitation within the claim. It is also unclear if claim 28 is meant to be dependent on claim 24 which recites the single axis or two axes.
Claim 68, line 8-11 recites: “wherein the first mounting is arranged to allow movement of the base relative to the mounting”. There is a lack of antecedent basis for the mounting within the claim. It is also unclear if the mounting is the first or second mounting or an additional third mounting or and the verbiage of mounting the base to the first/second mounting.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9-12, 14-16, 18, 24, and 28-29 rejected under 35 U.S.C. 102(A)(1) as being anticipated by US 20060164392 A1 (Mao)
	Regarding Independent Claim 1, Mao discloses an apparatus for training hand movement, comprising: 

    PNG
    media_image1.png
    395
    478
    media_image1.png
    Greyscale

Figure 1: Mao
	a base (hand-held part 10 comprised of parts 11 and 12, see Figure 1) arranged to support a hand (Hand A. see Figure 2A wherein the handheld part 10 supports a user’s hand); 

    PNG
    media_image2.png
    378
    673
    media_image2.png
    Greyscale

Figure 2A: Mao
	at least one finger support provided on the base (buttons 13, Figure 1); 
	and a finger and/or hand restraint (arm loop 33);  
	wherein the at least one finger support is independently movable relative to the base as a result of applying pressure to the support by a finger of the hand (“The five buttons 13 of the hand-held part 10 are used to detect the pressing and clicking of the user's fingers” ¶ 16; the buttons 13 move independently of each other and relative to part 11 when clicked).  
	Regarding Claim 2, Mao further discloses the apparatus according to Claim 1, wherein the at least one finger support is arranged to allow the hand to exert a grasping motion on the base (see figure 7 wherein the handle is grasping around the handheld part 10).  

    PNG
    media_image3.png
    151
    194
    media_image3.png
    Greyscale

Figure 7: Mao
	Regarding Claim 3, Mao further discloses the apparatus according to Claim 1, wherein the at least one finger support is arranged to allow an extension movement to be exerted thereon by the finger of a user (see Figure 7 above, the finger loops 131 are capable of allowing the user to perform extension movements with their fingers).  
	Regarding Claim 4, Mao further discloses the apparatus according to Claim 1, wherein the at least one finger support has a neutral position relative to the base (see Figure 1 for buttons 13 neutral position), said at least one support being arranged to resist movement away from the neutral position (“buttons 13 of the hand-held part 10 are used to detect the pressing and clicking of the user's finger” ¶ 16; deformation of the buttons when clicked by the user provide inherent resistance in the structure which returns the buttons to the neutral position shown in Figure 1 after the user has clicked the button).  
	Regarding Claim 5, Mao further discloses the apparatus according to Claim 4, wherein the at least one finger support is formed from a resilient material thereby to resist movement away from the neutral position (in as much as applicant has shown the buttons 13 are made of a resilient material as the buttons provide resistance to deformation and return to the neutral position shown in Figure 1 after being clicked).  
	Regarding Claim 14, Mao further discloses  apparatus according to claim 1, wherein the at least one finger support comprises an arrangement (plurality of finger loops 131; the office is interpreting “optionally detachable” to be an optional limitation and thus not required) for retaining a finger to said support (“finger loop 131 can be designed for each one finger loop to correspond to one finger, or designed as a thumb loop (holding the thumb) and a four-finger loop (holding the index finger, the middle finger, the ring finger, and the little finger together)” ¶ 17).  
	Regarding Claim 15, Mao further discloses the apparatus according to claim 1, further comprising a mounting (moving part 20) arranged to receive the base (via pivot 21), whereby the base is movable relative to the mounting (via pivot 21).  
	Regarding Claim 16, Mao further discloses the apparatus according to Claim 15, wherein the base and mounting are arranged such that movement of the base relative to the mounting can be restricted to a y-axis of rotation (handheld part 10 rotates relative to moving part 20 about a vertical Y-axis through the center of pivot 21).  
	Regarding Claim 18, Mao further discloses the apparatus according to Claim 16, further comprising a modular block (pivot 21; in as much as applicant has shown and as best described pivot 21 is modular as pivot 21 is removably slotted into hole 15), wherein the modular block is operable to restrict movement of the base relative to movement of the mounting (pivot 21 restricts movement of handheld part 10 to rotation about the Y axis relative to the moving part 20).  
	Regarding Claim 24, Mao further discloses the apparatus according to Claim 16, wherein the base is pivotable relative to the mounting about a single axis of rotation (about the Y-axis through pivot 21).
	Regarding Claim 28, Mao further discloses the apparatus according to claim 15, wherein the mounting may be positioned such that a rotation about which the base can move is respectively aligned with a direction of a motion of the hand of a user when in use (clockwise and counterclockwise rotation of the handheld part 10 relative to moving part 20 is aligned with clockwise and counterclockwise rotation of the user’s hand, respectfully).  
	Regarding Claim 29, Mao further discloses the apparatus according to claim 15, wherein the motion of the base relative to the mounting is arranged to simulate at least one of the following movements: wrist ulnar and radial deviation (see Figure 1 wherein the pivot 21 is located under the wrist, rotation of handheld part 10 with the hand about pivot 21 with the forearm attached to moving part 20 instigates wrist ulnar and radial deviation).  

	Regarding Independent Claim 1, Mao in a second interpretation (emphasis added) discloses an apparatus for training hand movement, comprising: 
	a base (stationary part 30 and moving part 20) arranged to support a hand (Hand A, see Figure 2A wherein the user’s wrist of Hand A is supported on the upper surface of moving part 20); 
	at least one finger support provided on the base (handheld part 10 with buttons 13; fingers of the user’s hand are supported on the upper surface of handheld part 10); 
	and a finger and/or hand restraint (finger loops 131 and arm loop 33); 
	wherein the at least one finger support is independently movable relative to the base as a result of applying pressure to the support by a finger of the hand (handheld part 10 is pivotally movable relative to base 20 via pivot 21 by movement of the user’s hand).
	Regarding Claim 4, Mao in the second interpretation further discloses the apparatus according to Claim 1, wherein the at least one finger support has a neutral position relative to the base (see Figure 1 for buttons 13 neutral position), said at least one support being arranged to resist movement away from the neutral position (“buttons 13 of the hand-held part 10 are used to detect the pressing and clicking of the user's finger” ¶ 16; deformation of the buttons when clicked by the user provide inherent resistance in the structure which returns the buttons to the neutral position shown in Figure 1 after the user has clicked the button).  
	Regarding Claim 6, Mao in the second interpretation further discloses the apparatus according to Claim 4, wherein the at least one finger support is arranged to be biased into the neutral position (the buttons 13 has a stiffness that biases the buttons 13 in to the neutral position shown in Figure 1 that returns the buttons to the neutral positioned after being clicked by the user), wherein the position of the neutral position relative to the base is adjustable (the buttons neutral position is pivotally adjustable relative to the stationary and moving parts 20,30 via pivot 21).  
	Regarding Claim 9, Mao in the second interpretation further discloses the apparatus according to claim 1, comprising two or more finger supports (five buttons 13), wherein said finger supports are configured to move independent of one another (buttons 13 move independently of each other).  
	Regarding Claim 10, Mao further discloses the apparatus according to Claim 9, wherein the base comprises a plurality of mounts for the finger supports (Figure 1: Annotated), wherein the mounts are configurable to attach the at least one finger support to the base such that the apparatus can selectively be used by both a left-handed and a right-handed user (see Figure 1 wherein the handheld part 10 with buttons 13 is symmetric through its centerline and thus the user is capable of using the handheld part 10 with either hand when the buttons 13 and part 11 are attached to part 12 via the plurality of mounts).  

    PNG
    media_image4.png
    511
    586
    media_image4.png
    Greyscale

Figure 1: Mao Annotated
	Regarding Claim 11, Mao in the second interpretation further discloses the apparatus according to claim 1, wherein the at least one finger support is an elongate member arranged to extend away from the base when attached thereto (see Figure 1 wherein the handheld part 10 is elongated from front to back relative to its width left to right and extends forward from the pivot 21).  
	Regarding Claim 12, Mao in the second interpretation further discloses the apparatus according to Claim 11, wherein the at least one finger support is capable of being deflected by a finger by deformation of the elongate member (“buttons 13 of the hand-held part 10 are used to detect the pressing and clicking of the user's fingers” ¶ 16; the buttons are deflected and deformed downward by the user’s fingers).  

	Claim 68 is rejected under 35 U.S.C. 102(A)(2) as being anticipated by US 20180074603 A1 (Popescu).
	Regarding Independent Claim 68, Popescu discloses a kit of parts for training hand movement (computer mouse device 100), comprising: 
	a base (computer mouse 111) for supporting a hand (see Figure 2);
	a first mounting (base 109 of Figure 2) arranged to receive the base (see Figure 2B) for supporting the hand (mouse 111 is received on the top surface 118 of the base 109); 

    PNG
    media_image5.png
    308
    467
    media_image5.png
    Greyscale

Figure 2: Popescu
	and a second mounting (base 109 of Figure 3) arranged to receive the base for supporting the hand (mouse 111 is received on the top surface 118 of base 109 in Figure 3), the said first and second mountings being interchangeable with the base (mouse 111 is separable and usable with bases 109 of Figures 2 and 3 and can be interchanged between the two); 

    PNG
    media_image6.png
    279
    456
    media_image6.png
    Greyscale

Figure 3: Popescu
	wherein the first mounting is arranged to allow movement of the base relative to the mounting about a different number of axes of rotation than the second mounting as a result of applying pressure by the hand (in as much as applicant has shown and as best described the rib strap 302 of base 109 of Figure 3 and the rip straps 101, 105 of base 109 of Figure 2 restrict rotation of the user’s hands about different axes of rotation due to different placements).   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 20060164392 A1 (Mao) in view of US 10592008 B1 (Wang et al; henceforth Wang).
	Regarding Claim 13, Mao in the second interpretation discloses the invention as substantially claimed, see above. Mao further discloses that the buttons 13 are deflected and deformed by the users fingers when clicking the buttons. Mao does not disclose wherein the at least one finger support comprises a material having a non-constant stiffness, wherein the stiffness varies along the length of the elongate member.  
	Wang teaches an analogous computer mouse device (“The embodiments described herein may be used to improve the function of a computer mouse” Col. 1, lines 26-28) comprising: 
	at least one finger support (example mouse 1000, Figure 10A-10B); 

    PNG
    media_image7.png
    222
    507
    media_image7.png
    Greyscale

Figure 10B: Wang
	wherein the at least one finger support is capable of being deflected by a finger by deformation of the elongate member (See Figures 10A to 10B wherein the articulating member 1012 of the mouse 1000 is deformed and likewise capable of being deformed by a user’s fingers);
	wherein the at least one finger support comprises a material having a non-constant stiffness, wherein the stiffness varies along the length of the elongate member (“articulating member 1012 has a variable or tunable stiffness. In one embodiment, the tunable stiffness is achieved using layer jamming, in which the layers 1091 form a tunable articulating member 1012 with multiple states corresponding to varying stiffness.” Col. 11, lines 35-40; layers of the articulating member 1012 having varying stiffnesses).  
	It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Mao’s handheld part 10 to have an articulating member 12 having a non-constant stiffness, as taught by Wang, in order to optimize the ergonomics of the mouse and deliver tactile feedback to users (abstract). 
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063. The examiner can normally be reached Monday - Thursday 8:00am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZACHARY T MOORE/Examiner, Art Unit 3784     

/LOAN B JIMENEZ/Supervisory Patent Examiner, Art Unit 3784